Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the required species in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the ground(s) that searching the claimed species would identify references that are material to the claimed invention and therefore no search burden would be imposed.  This is not found persuasive because search burden is not a fact considered in Lack of Unity based species elections.
The requirement is still deemed proper and is therefore made FINAL.

Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/8/2022.
	Claims 1 and 3-8 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation at least two types of membranes, and the claim also recites “preferably three” types of membranes which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 1 and 8 are drawn to a device and method for simultaneous protein and nucleic acid separation.  However, the device of claim 1 states that the nucleic acid separating membrane (membrane B) and the protein separating membrane (membrane C) can be in the alternative.  Therefore, it is unclear how both can be separated if membrane B or membrane C are only present and not both. Claim 8 does not further clarify claim 1.  Claim 3 also presents the same alternative limitation.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “one or more”, and the claim also recites “such as 1-10” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 7 recites, “wherein the device is based on…”, however, it is unclear what the metes and bounds are of a device based on a card with stacked membranes (elected species).  Is the device a card with stacked membranes or is the device something like a card with stacked membranes but with materially different structures?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Jokhadze et al. (WO/15/126523).

The claimed invention is drawn to A device for simultaneous protein and nucleic acid separation comprising a column with an inlet and an outlet, wherein the column is provided with at least two, preferably three, types of membranes stacked on top of each other inside the column, wherein the device comprises an upper membrane A which is a sieving membrane, a
lower membrane B which is a silica, glass fibre or quartz fibre membrane for nucleic acid
separation, and/or a lower membrane C which is a ligand provided membrane for protein
separation.  The claimed invention is also drawn to a method of using this device to simultaneously remove protein and nucleic acid.  
	Each of membranes A, B and C are in the column.  Membrane C has an affinity ligand, ion exchange ligand or hydrophobic interaction ligand.  The pore size of the sieving membrane is larger than 0.1uM.  


Jokhadze et al. teach the development of separation systems that utilize membranes to remove/isolate proteins or nucleic acids. [See page 26, lines 26-35]  Separation by membranes include using ion chelating ligands, and peptide tags that facilitate protein isolation. [see page 17, lines 7-15]  Jokhadze et al. further teach that average por sizes of the membranes to be used are greater than 0.1um [see page 14, lines 17-29]; multiple membranes are included in the membrane with spacers between membranes [see pages 18, lines 4-10]; and filters based on glass fiber [see page 25, lines 5-7].  Jokhadze et al. further teach pre-filters, which read on an upper membrane A.
Therefore, Jokhadze et al. anticipate the instant invention.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648